PER CURIAM:
I
El 27 de junio de 2001BL Investments Inc. (en adelante la peticionaria) otorgó la Escritura Núm. 53 de venta judicial ante el notario Teodoro L. Tapia Gómez (en adelante el notario). Mediante esta escritura el Sr. José Humberto *222Caez Alonso, alguacil del Tribunal de Primera Instancia, Sala Superior de San Juan, le vendió, cedió y traspasó a la peticionaria una propiedad subastada sita en la urbaniza-ción Caparra Terrace del barrio Monacillos en San Juan, Puerto Rico. El 2 de julio de 2001 el notario presentó la susodicha escritura ante el Registro de la Propiedad, Sec-ción III de San Juan. El 3 de diciembre de 2001 la Regis-tradora de la Propiedad, Hon. Sandra Valentín Díaz (en lo sucesivo la Registradora), le notificó al notario que la Es-critura Núm. 53 adolecía de las faltas siguientes:
(1) Deberá [sic] de [sic] acompañar edicto de sentencia sobre cobro de dinero.
(2) Deberá [sic] de [sic] presentar el aviso de demanda.
(3) Deberá [sic] de [sic] acompañar [la] notificación de [la] Sentencia certificada a los demandados ó [sic] a su ultima [sic] dirección conocida. Apéndice, pág. 37.
El 18 de diciembre de 2001 el notario envió por correo certificado con acuse de recibo un Escrito de recalificación y lo subsanando falta. Para subsanar las faltas Núms. 1 y 3, anejó las copias siguientes: (1) una copia certificada de una declaración jurada de la Sra. Marilisa Román de 29 de junio de 1999, dando fe de que el 27 de junio de 1999 se publicó el edicto del emplazamiento en el periódico El Nuevo Día y de la cual surge el texto del edicto fotocopiado; (2) una copia certificada de la declaración jurada de la se-ñora Román de 8 de agosto de 2000, dando fe de la publi-cación el 1ro y 8 agosto de 2000 del edicto que notificaba la sentencia del Tribunal de Primera Instancia (en adelante el TPI) en el periódico El Nuevo Día, la que contiene foto-copia del edicto correspondiente, y (3) una copia del volante de notificación de la sentencia del TPI de 30 de diciembre de 1999 sobre ejecución de hipoteca.(1) En cuanto a la se-gunda falta, cuestionó el dictamen de la Registradora de requerirle una copia del aviso de la demanda por ésta no *223haber sustentado su requerimiento en disposición legal alguna. Argumentó, además, que nuestro ordenamiento ju-rídico no obliga al promovente de la acción a gestionar la anotación de aviso de demanda como condición previa a la ejecución de una sentencia, en la que se ordena la venta en pública subasta del bien inmueble hipotecado.
Obra en el expediente una copia del recibo del Servicio Postal de Estados Unidos, dirigida a acreditar que el docu-mento iba dirigido al Registro de la Propiedad, Sección III de San Juan, que el documento fue presentado en el correo el 18 de diciembre de 2001 y que fue recibido por el Depar-tamento de Justicia el 26 del mismo mes y año.(2) Sin embargo, la Registradora adujo que recibió ese primer escrito de recalificación el 4 de enero de 2002. Por tal razón, lo acogió como un escrito de subsanación.
El 4 de febrero de 2002, la Registradora volvió a notifi-car al notario que la Escritura Núm. 53 aún adolecía de la falta de acompañar el edicto de la sentencia sobre cobro de dinero.
Habiendo consentido la calificación, el 7 de marzo de 2002, dentro del término de sesenta días provisto por ley,(3) el notario presentó personalmente ante el Registro de la Propiedad un segundo escrito con fecha de 25 de febrero de 2002. Aun cuando lo tituló Escrito de Recalificación y/o Subsanando Falta, su único propósito era subsanar la falta señalada. El notario acompañó junto a este escrito una co-pia de la declaración jurada de 8 de agosto de 2000 antes *224mencionada, a pesar de que, alegadamente, él la había so-metido junto al primer escrito de recalificación.(4)
El 8 de marzo de 2002 la Registradora notificó una vez más al notario sobre un defecto en la Escritura Núm. 53, en específico, “[d]ebera [sic] retirar este documento y pre-sentarlo en el orden correspondiente”. Apéndice, pág. 1.
Inconforme, el 20 de marzo de 2002 el notario envió, mediante correo certificado con acuse de recibo, un tercer escrito de recalificación. Impugnó el dictamen de la Regis-tradora haciendo referencia a las diversas escrituras pre-sentadas y a su respectivo orden para demostrar que ale-gadamente existe un perfecto tracto sucesivo. Por último, adujo que esta última notificación de la Registradora es muy escueta y no especifica qué documentos él ha de reti-rar y ha de presentar nuevamente.
Nótese que obra en el expediente el recibo del Servicio Postal de Estados Unidos que acredita el 20 de marzo de 2002 como la fecha de envío, y el 25 de ese mes y año como la fecha cuando el Departamento de Justicia recibió el paquete.
El 17 de mayo de 2002 el notario, mediante una misiva del Ledo. Luis A. Archilla Díaz, advino en conocimiento de que, pasado el término jurisdiccional para presentar el es-crito de recalificación, el asiento de presentación de la Es-critura Núm. 53 había caducado, sin practicarse inscrip-ción alguna, así como las escrituras presentadas subsiguientemente por el notario y por el licenciado Archi-lla Díaz. Supo también que la Registradora alegadamente nunca recibió el tercer escrito de recalificación de 20 de marzo de 2002.
El 23 de mayo de 2002, vía entrega personal, el notario presentó en el Registro de la Propiedad un documento de 22 de mayo de 2002, en el cual señalaba la existencia del *225tercer escrito de recalificación y sometía evidencia para sustentarla, y además solicitaba la inscripción de la escri-tura en cuestión. Según el notario, la Registradora se negó a recibir ese documento.
A raíz de lo anterior, y tomando el 23 de mayo de 2002 como la fecha de notificación de la anotación preventiva de caducidad del asiento de presentación de la Escritura Núm. 53, el 7 de junio de 2002 la peticionaria, a través de su representación legal,(5) comparece ante nos mediante su recurso gubernativo, planteando lo siguiente:
Erró la Honorable Registradora de la Propiedad al determi-nar que había caducado la notificación de 8 de marzo del 2002.
Abusó de su discreción la Honorable Registradora de la Pro-piedad al rechazar y negarse a recibir la comunicación de 22 de mayo del 2002 enviada por entrega personal por el notario!.]
Erró la Honorable Registradora de la Propiedad, como re-sulta errónea la práctica de los Registros de la Propiedad, al no notificar mediante el envío de una determinación por es-crito a la dirección del notario y el presentante, de la determi-nación de caducidad de un documento notificado.
A solicitud de la Registradora, le concedimos una pró-rroga para presentar un alegato en apoyo de su actuación, el cual finalmente presentó el 19 de agosto de 2002. Señaló que recibió el primer escrito de recalificación del notario el 4 de enero de 2002, es decir, vencido el término de caduci-dad de veinte días dispuesto en el Art. 70 de la Ley Hipo-tecaria, 30 L.P.R.A. see. 2273. Por lo tanto, lo consideró como un escrito para subsanar las faltas señaladas. Añadió que no fue hasta el 8 de marzo de 2002 cuando el notario *226entregó su copia del edicto de la publicación de la sentencia que se le solicitó el 4 de febrero de 2002.
A raíz de lo anterior, y ante la falta de tracto, la Regis-tradora le solicitó que retirara los documentos y que los presentara en el orden correspondiente. Además, negó ha-ber recibido el tercer escrito de recalificación. En resumi-das cuentas, la Registradora argüyó haber recibido tardía-mente el primer escrito de recalificación; haber recibido el edicto de la publicación de la sentencia, sin hacer mención del segundo escrito de recalificación que lo acompañaba,(6) y nunca haber recibido el tercer escrito de recalificación. Por último, adujo que este Tribunal carece de jurisdicción para atender el recurso gubernativo de epígrafe, puesto que el notario no recurrió oportunamente de la última no-tificación de 8 de marzo de 2002.
Con el beneficio de las comparecencias de ambas partes, resolvemos.
h-H h-1
[1 ] El Art. 70 de la Ley Hipotecaria, supra, dispone lo siguiente con respecto a las solicitudes de recalificación:
No obstante lo dispuesto en la sec. 2272 de este título, el presentante o el interesado que no esté conforme con la califi-cación del registrador podrá, dentro del término improrroga-ble de [los] veinte (20) días siguientes a la fecha de la notifi-cación, radicar personalmente, o por la vía electrónica, con el registrador o remitirlo por correo certificado, un escrito solici-tando recalificación, exponiendo sus objeciones a la califica-ción, los fundamentos en que apoya su recurso y una súplica específica de lo que interesa. Transcurridos los veinte (20) días se entenderán consentidos los defectos señalados por el registrador.
Si se hubiere consentido la calificación del registrador con arreglo a lo dispuesto en el párrafo anterior y el interesado intentase corregir los defectos apuntados dentro del término *227que concede la see. 2272 de este título, sólo podrá recurrir gubernativamente de la denegatoria al efecto de determinar si los defectos señalados fueron corregidos.
Sobre este particular, en H.F., Inc. v. Registrador, 116 D.P.R. 433 (1985), interpretamos que el propósito del legis-lador al permitir el uso del correo certificado para presen-tar un escrito de recalificación no pudo haber sido extender y derrotar el carácter jurisdiccional de ese término. Así, pues, resolvimos que la parte interesada tiene a su haber el método del correo certificado, “siempre y cuando el mismo sea entregado por el correo en el Registro dentro de los veinte días aludidos. Su utilización es a riesgo de dicha parte”. (Énfasis suplido.) íd., pág. 441.
En lo pertinente al término para presentar el recurso gubernativo, el Art. 77 de la Ley Hipotecaria, 30 L.P.R.A. see. 2280, dispone:
Dentro del término improrrogable de veinte (20) días desde la notificación de la denegatoria, el interesado podrá radicar recurso gubernativo ante el Tribunal Supremo de Puerto Rico y notificará simultáneamente por correo certificado de la in-terposición del mismo al registrador con copia del escrito radicado.
Con lo anterior en mente, apliquemos estos principios al caso ante nos.
h-1 HH
Por estar estrechamente relacionados entre sí, discuti-remos el primer y tercer señalamiento de error en conjunto. En el primer señalamiento de error, la peticiona-ria impugna la determinación de la Registradora de que caducó la notificación de 8 de marzo de 2002. A los fines de evaluar este argumento, es necesario discutir cada uno de los escritos de recalificación.
En el caso ante nos, el 3 de diciembre de 2001, la Regis-tradora notificó al notario de una primera falta en la Es-*228critura Núm. 53. El 18 de diciembre el notario envió, vía correo certificado, un escrito de recalificación(7) a la direc-ción correcta, a saber:
Registro de la Propiedad
Sección Tercera de San Juan
Apartado 9020192
San Juan, P.R. 00902-0192
Obra en el expediente el recibo del Servicio Postal de Estados Unidos que acredita que el cual referido escrito se recibió en el Departamento de Justicia el 26 de diciembre de 2001, es decir, el último día hábil.(8)
Nos toca resolver si se perfeccionó la presentación del escrito de recalificación en cuestión mediante su recibo en el apartado postal general del Departamento de Justicia, no físicamente en el Registro de la Propiedad, dentro del término de caducidad correspondiente. Veamos.
Surge del alegato de la Registradora que la Sección III de San Juan del Registro de la Propiedad carece de un apartado propio. La práctica es que las cinco secciones del Registro de San Juan reciben su correspondencia en el apartado postal general del Departamento de Justicia, de donde se distribuye para el envío a la sección correspondiente.
En el caso de autos, el Departamento de Justicia tardó nueve días calendario en entregarle al Registro de la Pro-piedad, Sección III de San Juan, el escrito de recalificación en cuestión. Este trámite interno es claramente indepen-diente de la obligación de la parte interesada de presentar *229el escrito de recalificación en el Registro o de remitirlo por correo certificado dentro de los veinte días que dispone el Art. 70 de la Ley Hipotecaria, supra. Resulta inapropiado penalizar a la parte interesada por un trámite interagen-cial entre el Departamento de Justicia y el Registro de la Propiedad, Sección III de San Juan.
Si bien es cierto que el uso del correo certificado se per-mite siempre y cuando el documento llegue al Registro dentro del término de caducidad, no es menos cierto que, en el caso de epígrafe, la entrega se hizo a la dirección correcta del Registro, dentro del plazo correspondiente. Concluimos que el primer escrito de recalificación se reci-bió oportunamente en la dirección correcta del Registro de la Propiedad, Sección III de San Juan.
El 4 de febrero de 2002, la Registradora le notificó una vez más al notario que debía someter una copia del edicto mediante el cual se publicó la sentencia del TPI sobre co-bro de dinero. El notario consintió esta calificación de la Registradora y, dentro del término de sesenta días que pro-vee el Art. 69 de la Ley Hipotecaria, supra, subsanó el de-fecto señalado. Ello mediante la entrega personal en el Re-gistro de un segundo Escrito de Recalificación y/o Subsanando Falta, al cual anejó una copia de la declara-ción jurada de la señora Román de 8 de agosto de 2000, de la cual surge el texto del edicto publicado los días 1 y 8 de agosto de 2000. Véase Apéndice, pág. 46.
La Registradora, en su alegato, expresó haber recibido el edicto antes mencionado, por lo tanto, entendemos que esta falta quedó debidamente subsanada. No obstante lo anterior, el 8 de marzo de 2002 la Registradora notificó al notario que debía retirar “este documento y presentarlo en el orden correspondiente”. Apéndice, pág. 1.
Inconforme, el notario envió a la dirección correcta, vía correo certificado, un tercer escrito de recalificación. A pe-sar de que obra en el expediente los recibos del Servicio *230Postal de Estados Unidos,(9) la Registradora aduce no ha-ber recibido documento alguno posterior a la notificación de 8 de marzo de 2002. Por tal razón, determinó que esa notificación caducó. Según el notario, la Registradora no le notificó por escrito su determinación de extender nota de caducidad en el asiento de la Escritura Núm. 53. A raíz de la misiva del licenciado Archilla Díaz, el 23 de mayo de 2002 el notario envió un mensajero con unos documentos los cuales no fueron admitidos en el Registro porque alega-damente el referido asiento de presentación había caducado.
Obra en el expediente una copia del tercer escrito de recalificación que el notario envió al Registro con relación al defecto señalado en la notificación de 8 de marzo de 2002. También obran los recibos que demuestran que ese documento se recibió oportunamente en el apartado postal general del Departamento de Justicia, donde Registro de la Propiedad, Sec. Ill de San Juan, recibe toda su correspondencia.
En vista de que el notario envió oportunamente y a la dirección correcta el primer escrito de recalificación, luego subsanó la falta señalada dentro del término correspon-diente y, por último, remitió al apartado postal correcto, dentro de los veinte días, el tercer escrito de recalificación, a tenor del Art. 70 de la Ley Hipotecaria, supra, la Regis-tradora erró al extender nota de caducidad como si el no-tario hubiese consentido la calificación y hubiese dejado transcurrir el término correspondiente sin subsanar las faltas señaladas.
*231En cuanto al tercer error levantado, advertimos a los Registradores de la Propiedad que deberán notificar a las partes interesadas toda nota de caducidad extendida en el asiento de presentación correspondiente, de modo que esa parte tenga la oportunidad de revisar ante este Tribunal el dictamen del Registrador, de no estar conforme con éste, y que quede claramente establecida la fecha a partir de la cual comienza a transcurrir el término para presentar el recurso gubernativo.
En el caso ante nos, en vista de que obran en el expe-diente los recibos que acreditan que el tercer escrito de recalificación se recibió en el apartado postal correspon-diente, y dado que la Registradora no le notificó por escrito que extendió nota de caducidad, el término para recurrir ante nos mediante el recurso gubernativo comenzó a trans-currir desde el 23 de mayo de 2002, fecha cuando una fun-cionaría del Registro le informó que no le aceptaría los do-cumentos que intentaba presentar porque su asiento caducó. El 7 de junio de 2002, dentro del término de veinte días, el notario presentó el recurso gubernativo que nos ocupa. Por lo tanto, tenemos jurisdicción sobre este asunto.
Por el resultado al cual llegamos, resulta innecesario entrar a discutir el segundo señalamiento de error.
Por los fundamentos antes esbozados, concluimos que la Registradora de la Propiedad, Sección III de San Juan, erró al determinar que la notificación de 8 de marzo de 2002 caducó. Se ordena a la Registradora, Hon. Sandra Valentín Díaz, que actúe sobre la solicitud de recalificación fechada el 20 de marzo de 2002.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri no intervinieron.

 Véase el Apéndice, págs. 40-42.


 Cabe indicar que del alegato de la Registradora de la Propiedad surge que la Sección III de San Juan del Registro de la Propiedad no tiene un apartado postal individual. La práctica es que las cinco secciones de San Juan del Registro de la Propiedad reciben su correspondencia en el apartado postal general del Departa-mento de Justicia, de donde luego se le distribuye a cada sección.


 El Art. 69 de la Ley Núm. 198 de 8 de agosto de 1979, conocida como la Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), 30 L.P.R.A. see. 2272, provee un término de sesenta días, a partir de la notificación, para que el notario autorizante corrija la falta señalada; transcurrido ese plazo, el Registrador extenderá una nota de caducidad.


 De la copia de este escrito de recalificación surge una nota a manuscrito: “[s]e le hace entrega del edicto de Sentencia ya que se encontraba una copia en el Registro.” (firmado.) (fechado el 7 de marzo de 2002.) Apéndice, pág. 45.


 Recuérdese que, conforme al mandato del Art. 88.1 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-88.1, edición especial, el notario autorizante de los documentos a los que se le hubiese señalado defecto, no se considera parte interesada a los efectos de tener legitimación para instar un recurso gubernativo. Véase al respecto Juarbe v. Regis-trador, 156 D.P.R. 387 (2002). No obstante, ésta no es la situación ante nos. Aunque el notario ha comparecido en el recurso ante nos, no lo ha hecho en su propio nombre, sino como representante legal de la peticionaria, quien comparece como parte interesada.


 Nótese que el segundo escrito de recalificación fue el único que el notario presentó personalmente ante el Registro de la Propiedad.


 Junto a este primer escrito de recalificación, incluyó la copia de las dos declaraciones juradas de la Sra. Marilisa Román y del volante de notificación de la sentencia del TPI de 30 de diciembre de 1999.


 Nótese que vencieron los veinte días el 23 de diciembre de 2001, el cual, por ser domingo, se corre para el lunes, 24 de diciembre, día concedido con cargo a licencia de vacaciones por la Hon. Sila María Calderón, Gobernadora de Puerto Rico, mediante el Memorando Especial Núm. 40-2001 de 17 de diciembre de 2001 y, final-mente, el 25 de diciembre, feriado por ser Navidad.


 De acuerdo con tales recibos, el notario presentó este escrito en el correo el 20 de marzo de 2002 y el Departamento de Justicia lo recibió el 25 de marzo de 2002, es decir, dentro del término de veinte días. El último día hábil fue el 1ro de abril de 2002. Mediante el Memorando de 25 de marzo de 2002, la Hon. Anabelle Rodríguez, Secretaria de Justicia, le notificó a todo el personal de ese Departamento que la Gobernadora de Puerto Rico, Hon. Sila María Calderón, concedió el 28 de marzo de 2002, Jueves Santo, con cargo a la licencia de vacaciones con motivo de la solemni-dad de la Semana Santa; el 29 de marzo fue Viernes Santo, por lo cual el término venció el lunes 1ro de abril de 2002.